Per Curiam.

The cause is submitted on demurrers to respondents’ answers to relator’s petition by which relator seeks a remedy available by appeal, which appeal it has taken. A writ of mandamus may not be invoked as a substitute for the remedy of appeal. The demurrers to the answers are overruled and the writ is denied. State, ex rel. Stein, v. Sohngen, Dir., 147 Ohio St., 359, 71 N. E. (2d), 483; State, ex rel. Blackburn, v. Court of Appeals for Franklin County, 154 Ohio St., 237, 95 N. E. (2d), 273; State, ex rel. Blackburn, v. Court of Appeals for Belmont County, 154 Ohio St., 464, 96 N. E. (2d), 297.

Writ denied.

Weygandt, C. J., Middleton, Taet, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.